DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the plane” and "said cavity housing handgun catch means".  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, it is unclear what is meant by “the contact of said muzzle portion over said first end”.  It appears that this should read “the contact of said muzzle portion and said first end” or something similar.
Regarding claim 3, it is unclear what is meant by “with a component according to said height direction”.  It appears that this should read “with a component that restrains the gun in said height direction” or something similar.
Regarding claim 6, “laver” should be “lever”.

Regarding claim 16, it should read “on opposite side walls of said shell.”
Claims 2, 4-5, 7 and 9-15 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2010/0176165 to Lowe.
Regarding claim 1, Lowe discloses a handgun holster comprising a shell (10, 12 – Fig. 1) defining an inner cavity (inner cavity of 10, 12) with a bottom, for housing a handgun (2) provided with a trigger guard, the cavity extending along a longitudinal direction starting from a gun insertion end, the holster further defining a handgun height direction and a crosswise width direction orthogonal with the plane (Figs. 1, 4), said cavity housing handgun catch means (14, 15) movably supported by said shell, said catch means being movable between a handgun release position (para. 0054 – “open 
Regarding claim 2, Lowe discloses lock means (16) of the catch means when the same are in the catching position, adapted to be actuated by a user towards an unlock position in which said catch means are unrestrained from taking said release position (user presses on 16 to release the catch means).
Regarding claim 3, Lowe discloses wherein said catch member of said second end comprises at least one catch wing adapted to exert an abutment action on the handgun with a component according to said height direction (18 can be considered a catch wing (see Fig. 5, for example; 18 is a lateral protrusion that catches the gun) and exerts an abutment on the handgun that would restrain the gun in a width and height direction).
Regarding claim 8, Lowe discloses wherein said catching means comprise at least one slider (the catching means slides) slidable inside said cavity (Fig. 1) in said 
Regarding claim 12, Lowe discloses elastic means (24, 26) adapted to urge the catch means towards said release position and to keep them stably in said position when the holster is empty.
Regarding claim 13, Lowe discloses wherein said elastic means comprise at least one spring (24) urged in compression between a tip of said at least one slider (Fig. 5 - tip of slider adjacent 46) and a front wall of said shell (42 – Fig. 1; the spring is urged in compression and is between a tip and wall as claimed) or fixed with the same.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of US Published Application 2015/0345898 to Bardy.
.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of US Patent 8,851,344 to Baumann.
Regarding claim 15, Lowe discloses wherein said catch means are adapted to exert the catching action at an inner face of the guard or at a handgun part facing the inside of the same guard (the catch would engage the inner face of the guard in order to retain the gun in position).  To the extent there is any doubt about the trigger guard engagement, Baumann discloses a holster with holding elements that engage the interior of the trigger guard (Fig. 5).  It would have been obvious to one of ordinary skill to have made the catch means to engage the interior of the trigger guard in Lowe because it only involves a simple substitution of one known, equivalent gun holding element for another to obtain predictable results.

Allowable Subject Matter
Claims 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112 rejections are addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734